Citation Nr: 1044821	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  08-27 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for a low back disorder, 
claimed as low back pain, claimed as secondary to service-
connected bilateral pes planus.  



REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel




INTRODUCTION

The Veteran had active service from November 1951 to October 
1953.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2010, the Board referred the case to the Veterans Health 
Administration (VHA) for a medical expert opinion to address 
certain medical questions pertaining to the issue on appeal, and 
the medical opinion from a VA physician (B.M., M.D.) was obtained 
in June 2010.  A supplemental medical opinion from Dr. B.M. was 
provided in September 2010.   

This appeal has been advanced on the Board's docket pursuant to 
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2010).


FINDING OF FACT

The evidence is in approximate balance as to whether the 
Veteran's currently diagnosed degenerative disc disease and 
spinal stenosis is aggravated by his service-connected bilateral 
pes planus.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, his degenerative 
disc disease and spinal stenosis have been aggravated by service-
connected bilateral pes planus.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.326(a) (2010).  In view of the disposition herein, 
additional discussion of those procedures is unnecessary.

II.  Pertinent Law, Facts, and Analysis

The Board has thoroughly reviewed all the evidence in the claims 
folder.  Although we have an obligation to provide reasons or 
bases supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the appellant or on 
her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (Board must review the entire record, but does not 
have to discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, in 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

When there is an approximate balance in the evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The Court 
has also stated, "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.


Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Lay persons can also provide an eye-witness account 
of an individual's visible symptoms.  See Davidson v. Shinseki, 
581 F.3d 1313 (2009) (noting that a layperson may comment on lay-
observable symptoms).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994).

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").
	
In the present case, the Veteran has asserted that his low back 
disorder was caused or aggravated by his service-connected pes 
planus.  

Service connection may be established on a secondary basis for a 
disability which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  Where a service-connected disability aggravates a non-
service-connected condition, a Veteran may be compensated for the 
degree of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  Allen, 7 
Vet. App. at 448.

During the pendency of this claim and appeal, an amendment was 
made to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  The amendment sets a standard by 
which a claim based on aggravation of a non- service-connected 
disability by a service-connected one is judged.  Although VA has 
indicated that the purpose of the regulation was merely to apply 
the Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level of 
disability for the non-service-connected disability before an 
award of service connection may be made.  This had not been VA's 
practice, which suggests that the recent change amounts to a 
substantive change.  Given what appear to be substantive changes, 
and because the Veteran's claim was pending before the regulatory 
change was made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.

The evidentiary record clearly establishes a current diagnosis of 
a low back disorder.  Indeed, VA treatment records dated from May 
2006 to December 2009 are of record, and include X-ray findings 
and assessments of severe spinal stenosis and degenerative disc 
disease.  Also, the Veteran underwent a compensation and pension 
spine examination in August 2007 and was diagnosed by the 
examiner with degenerative joint disease of the lumbar spine at 
that time.  The VHA reviewer, Dr. B.M., also identified lumbar 
degenerative disc disease and spinal stenosis as the appropriate 
diagnoses for the Veteran's low back disorder.  Thus, for the 
purpose of the present decision, the current existence of a low 
back disorder is shown.  See McClain v. Nicholson, 21 Vet. App. 
319 (2007) (holding that the requirement that a current 
disability be present is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim.).

However, there are conflicting competent medical opinions of 
record regarding the question of whether the Veteran's current 
low back disorder was caused or has been aggravated by his 
service-connected pes planus.  

In support of the claim, the Veteran's treating chiropractor, 
T.T., wrote in a December 2006 letter that the Veteran's low back 
disorder was likely caused by his foot diagnosis or, at the very 
least, exacerbated by that condition.  In a subsequent January 
2008 letter, T.T. wrote that the Veteran's low back condition was 
just as likely as not to be caused by his foot condition because 
his flat feet predisposed him to low back syndromes.  More 
recently, T.T. noted that he had been a practicing chiropractor 
for 16 years and had a post graduate degree as a certified 
chiropractic sports physician, and concluded that it was his 
professional opinion that the Veteran's lower back pain was a 
direct result of his flat feet.  He explained that any orthopedic 
or functional changes to the foot, ankle, knee, or hip would have 
a compensatory effect in the lumbar spine, causing pain and/or 
degeneration.

On the other hand, the August 2007 VA spine examiner (F.M., N.P.) 
concluded that it was less likely as not that the Veteran's low 
back disorder was caused or permanently worsened by his pes 
planus.  The examiner referred to the limited medical evidence 
pertaining to treatment of the Veteran's claimed spine disorder, 
noted that the Veteran's orthotics should align his feet, and 
indicated that a review of the medical literature revealed no 
report of an increased incidence of degenerative disc disease of 
the lumbosacral spine among persons with pes planus, and no 
information indicating that pes planus causes degenerative 
changes in the lumbar spine.  The examiner added that the opinion 
also considered discussion with the orthopedic specialists at the 
VA facility.  The examiner further reasoned that there was no 
literature found which indicated that pes planus, which is 
present only with weight-bearing, and has been corrected by 
orthotic inserts worn by the Veteran, without signs of abnormal 
weight-bearing on examination, has contributed to the 
degenerative changes in the Veteran's lumbosacral spine. 

As noted above, the Board requested a VHA medical expert opinion 
in connection with the claim.  In his June 2010 medical opinion, 
Dr. B.M. provided a summary of the relevant evidence and 
concluded that, per podiatry, it was at least as likely as not 
that both the lumbar degenerative disc disease and spinal 
stenosis were aggravated by the Veteran's pes planus.  Although 
Dr. B.M. acknowledged that review of Medline literature did not 
yield published medical literature regarding a relationship 
between lumbar degenerative disc disease or spinal stenosis and 
his pes planus, he wrote that he had discussed the Veteran's case 
with a VA podiatrist (Dr. G.), who agreed that there was no 
literature that backs up the Veteran's claim but stated that pes 
planus can aggravate low back problems.  

In a September 2010 supplemental medical opinion submitted for 
additional clarification, Dr. B.M. wrote that he had again 
consulted with Dr. G., and is of the opinion that it is at least 
as likely as not that the Veteran's pes planus aggravates his 
lumbar degenerative disc disease and spinal stenosis.  Dr. B.M. 
then concluded, based on review of records and the opinions of 
Dr. G. and himself, that the Veteran's low back disorder is, at 
least as likely as not, aggravated by his pes planus.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the Board 
may accept one medical opinion and reject others.  Evans v. West, 
12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  The Board is mindful that it cannot make its 
own independent medical determinations, and that it must have 
plausible reasons, based upon medical evidence in the record, for 
favoring one medical opinion over another.  Evans, supra; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not necessarily by 
its quantity or source.

The Board has carefully weighed the medical opinion evidence 
above.  In evaluating the ultimate merits of this claim, the 
Board ascribes more probative weight to the opinion rendered by 
Dr. B.M. in the June 2010 VHA medical opinion and September 2010 
supplemental medical opinion than the other opinions of record 
because his opinion was based on a thorough review of the claims 
file, to include earlier medical opinions, as well as 
consultation with a podiatrist.  

Thus, in consideration of the above, the Board concludes that the 
evidence for and against the claim for service connection for a 
low back disorder is at least in approximate balance.  
Accordingly, the Board finds that the evidence raises a 
reasonable doubt which we will resolve in favor of the Veteran in 
this case, and grant service connection for degenerative disc 
disease and spinal stenosis, claimed by the Veteran as low back 
pain.  The Veteran's appeal is granted.   


ORDER

Service connection for degenerative disc disease and spinal 
stenosis is granted.  



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


